Per Curiam.

The demand of the plaintiff below for all, except the surplus numbers, was valid; as she, being administratrix, went on, after the death of her husband, and completed the contract. The surplus numbers were not within the contract, and as the justice expressly allowed that part of the demand, amounting to more than one half of the sum recovered, there is too great an excess in the recovery to be overlooked, especially as it was made a point before the justice. The judgment below must, for that reason, be reverse^.
Judgment reversed.